Exhibit 10.1

6 September 2016

 

Delivered Via Email

 

Edwin L. Madison, Ph.D.

558 48th Avenue

San Francisco, CA 94121

 

Dear Dr. Madison:

 

This letter is to confirm our conversation that your employment with Catalyst
Biosciences, Inc. (“Catalyst” or the “Company”) will be terminated on 9
September 2016 (the “Separation Date”), due to a reduction in force.  This
letter explains the details of your separation and describes the separation
benefits that the Company is offering to you.

 

On the Separation Date, you will receive a check for your regular earned pay and
any accrued but unused vacation time through your last day and reimbursement for
expense reports submitted to date.  If you seek reimbursement of any additional
business expenses, you agree to submit your final expense reimbursement
statement within ten (10) days following the Separation Date, along with
receipts or other supporting documentation.  The Company will reimburse valid
business expenses in accordance with its standard expense reimbursement
policies.

 

Following the Separation Date, you may elect to continue your group medical
insurance coverage under COBRA, and will receive information from our plan
administrator describing this conversion election.

 

You are currently eligible to receive the following benefits:

 

 

1.

You will receive a lump sum payment in the amount of $357,000, less applicable
withholdings, which is equivalent to twelve (12) months’ base salary
(“Severance”) in accordance with your letter agreement dated 15 February 2007,
as amended in the letters dated 24 September 2008 and 12 February 2013 but
payable no later than the Company’s second payroll period following the
Separation Date; and

 

 

2.

a portion of your outstanding options to purchase shares of Catalyst common
stock (the “Options”) equal to the number of unvested Options that would have
vested in the twelve (12) month period following the Separation Date had your
employment continued through such period will become fully vested on the
Separation Date.  

 

Additionally, in exchange for the agreements contained in this letter agreement,
you are eligible to receive the following enhanced benefits:

 

 

1.

A lump sum payment in the amount of $34,418, subject to withholding, equal to
your estimated COBRA medical, dental and vision premiums (less any COBRA
administration fees) for twelve (12) months (“COBRA Payment”);

 

 

--------------------------------------------------------------------------------

 

 

 

2.

all of your unexercised Options will remain exercisable until the earlier of (a)
the expiration date of such Options as set forth in the corresponding agreement
or (b) the date that is three (3) years after the Separation Date. Please keep
in mind that each Option, to the extent designated as an incentive stock option,
will cease to be an incentive stock option and automatically become a
nonqualified stock option as a result of this extension; and 

 

 

3.

the Company will enter into a Consulting Agreement with you in the form attached
as Exhibit C.  

 

Except as expressly provided herein, all terms of the Options and related
agreements remain unchanged. We strongly encourage you to consult with your
personal legal or tax advisor regarding the tax consequences of the Options
(including the impact of the actions described in this letter), the exercise of
any Option and the timing of any such exercise.

 

In exchange for the extended option exercise period, COBRA Payment and
consulting agreement, you must return a signed copy of the attached Separation
Agreement and General Release of Claims (“Release”) to me within forty-five (45)
days following your Separation Date and not revoke the Release.  Please note
that the Release may be signed no sooner than your Separation Date.  You also
must have returned all Company property and a signed copy of the Termination
Certificate attached as Exhibit C to your At-Will Employment, Confidential
Information, Invention Assignment, and Arbitration Agreement (the
“Confidentiality Agreement”), a true and correct copy of which is attached.  If
you satisfy these conditions, the COBRA Payment will be paid to you upon the
Release becoming irrevocable but no later than the sixtieth (60th) day following
the Separation Date.

 

If you have any questions, please feel free to call Amanda Hill in Human
Resources for more detail.  Ed, we wish you the best in your future endeavors.

 

Sincerely,

 

/s/ Nassim Usman

 

Nassim Usman, Ph.D.

President & CEO

 

Attachment:  Separation Agreement and General Release of Claims




 

--------------------------------------------------------------------------------

 

 

Separation Agreement and General Release of Claims

I acknowledge and agree that my employment with Catalyst Biosciences, Inc. (the
“Company”) terminated on 9 September 2016 (the “Separation Date”).  

In consideration of the Company’s agreement to provide the Separation Benefits
described in the Company’s letter to me dated 6 September 2016 (the “Letter”,
which Letter is incorporated by reference into this Separation Agreement and
General Release of Claims (the “Release”)), and in consideration of the
obligations set forth in this Release, I hereby fully and forever release and
discharge the Company and its officers, directors, shareholders, investors,
administrators, employees, agents, successors, predecessors, subsidiaries and
assigns from any and all claims, liabilities, demands or causes of action
arising out of or relating in any way to my employment with the Company,
including the termination of my employment.

I understand and agree that this Release is a full and complete waiver of all
claims, whether known or unknown by me (other than my indemnification rights
under the Indemnification Agreement between me and the Company dated August 20,
2015 or otherwise provided by law), including but not limited to, claims of
wrongful discharge, breach of contract, breach of the covenant of good faith and
fair dealing, violation of public policy, defamation, personal injury, emotional
distress, claims under Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act of 1967 (“ADEA”), the Americans with
Disabilities Act, the Equal Pay Act of 1963, the Fair Labor Standards Act, the
Fair Employment and Housing Act, the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) as related to severance benefits, any family and
medical leave acts, and any other state and federal laws and regulations
relating to employment or employment discrimination. I agree that the Separation
Benefits are in full satisfaction and settlement of any such claims,
liabilities, demands or causes of action, and I agree that I will not file any
lawsuit or institute any proceeding asserting any such claim.  Notwithstanding
the foregoing, this Release does not extend to those rights which as a matter of
law cannot be waived, including but not limited to unwaivable rights I may have
under the California Labor Code, or to obligations incurred or specified under
this Release, and I retain all such rights and claims.  Further, nothing in this
Release shall limit my right to file a charge or complaint with any state or
federal agency or to participate or cooperate in such a matter; provided,
however, that I hereby waive any right to receive any monetary award resulting
from such a charge or investigation.

I expressly waive any and all rights that I currently may have arising under the
ADEA.  I have received information about the job titles and ages of the
employees in my decisional unit for this restructuring, attached as Exhibit
A.  I understand that I have the right to consult with an attorney before
signing this Release.  I also understand that I have forty-five (45) days after
receipt of this Release within which I may review and consider, discuss with an
attorney of my own choosing, and decide to sign it or not sign it.  I also
understand that for a period of seven (7) days after I sign this Release, I may
revoke this Release and that the Release will not become effective until seven
(7) days after I sign it, and only then if I do not revoke it.  In order to
revoke this Release, I must deliver to the Company’s Chief Executive

 

--------------------------------------------------------------------------------

 

 

Officer, by no later than seven (7) days after I execute this Release, a letter
stating that I am revoking it.  If I revoke this Release, I will have no right
to receive any Separation Benefits.  If I do not deliver a letter revoking this
Release, then this Release shall become effective upon the expiration of the
seventh day after I executed this Release (the “Effective Date”).

In addition, and in further consideration of the foregoing, I expressly waive
any and all rights and benefits conferred upon me by the provisions of
California Civil Code Section 1542, which states: “A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

I acknowledge and agree that I have received all salary, accrued vacation,
commissions, bonuses, wages, compensation or other such sums due to me as of the
Separation Date other than amounts, if any, to be paid after the Separation Date
pursuant to this Release.  In light of the payment by the Company of all wages
due, or to become due to me, I acknowledge and agree that California Labor Code
Section 206.5 is not applicable to me.  That section provides in pertinent part
as follows: "No employer shall require the execution of any release of any claim
or right on account of wages due, or to become due, or made as an advance on
wages to be earned, unless payment of such wages has been made.”

I agree that nothing contained in this Release shall constitute or be treated as
an admission of liability or wrongdoing by the Company or me.

I represent and warrant that up through the date on which I execute this
Release, I have been in compliance with the terms of the Confidential
Information and Invention Assignment Agreement (the “Confidentiality Agreement”)
that I signed and entered into with the Company, a copy of which is attached to
this Release as Exhibit B.  I acknowledge and agree that I will continue to be
bound by the terms of the Confidentiality Agreement.  I acknowledge that I have
been advised of the immunity from liability under the Defend Trade Secrets Act,
and cannot be held criminally or civilly liable under federal or state trade
secret law for the disclosure of trade secrets made in confidence to government
officials or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, or included in a complaint or other
document in legal proceedings, provided that any such filing is made under seal
and protected from public disclosure.  

I agree to maintain in confidence the terms of this Release and to discuss them
only with an employee, attorney or family member who has a reasonable need to
know of such terms, or as may be required by law.  I further agree to refrain
from making any disparaging comments about the Company and acknowledge that if I
breach this agreement, my rights to the Separation Benefits set forth in the
Letter will terminate immediately; provided that this restriction does not
prevent me from giving truthful testimony in any legal proceeding.  I understand
that nothing in this Release prohibits or restricts me (or my attorney) from
initiating communications directly with, or responding to any inquiry from, or
providing testimony before, the SEC, FINRA, any other self-regulatory
organization or any other state or federal regulatory authority, regarding this
Agreement or its underlying facts or circumstances.

 

--------------------------------------------------------------------------------

 

 

I agree that I have returned all of the Company’s property in my possession
including, but not limited to, software keys/codes, building and office keys,
access cards, pager, phone card, credit card, electronic organizer, fax, modem,
printer, etc.  The Company agrees to return my personal computer(s) and cellular
phone(s) to me following removal of all confidential information therefrom.

This Release (including the Letter incorporated herein by reference) sets forth
the entire agreement between the Company and me concerning my separation from
the Company.  This Release supersedes any other written or oral promises
concerning the above subject matter and may not be altered or amended except by
a written document signed by the Company and me.  The validity, interpretation,
construction and performance of this Release will be governed by the laws of the
State of California without reference to conflict of laws provisions.  

I hereby acknowledge that (a) I have been given forty-five (45) days from my
receipt of this Release to consider and review this Release; (b) I have been
given forty-five (45) days from my receipt of this Release to consult with an
attorney of my own choosing concerning the waivers contained herein; (c) I have
done so or knowingly declined to do so; (d) the waivers and releases made by me
herein are knowing, conscious and with full appreciation that I am forever
foreclosed from pursing any of the rights so waived; and (e) I sign this Release
voluntarily and without coercion.

 

/s/ Ed Madison

 

September 14, 2016

Edwin L. Madison, Ph.D.

 

Date

 

Catalyst Biosciences, Inc.

By:

/s/ Nassim Usman

 

September 14, 2016

President & CEO

 

Date

 

 

 